 

PROMISSORY NOTE

 

 

$25,000.00 August 30, 2013

 

FOR VALUE RECEIVED, Brazil Interactive Media, Inc., a Delaware corporation, its
successors and assigns and Esotv Brazil Promoção Publicidade Licenciamento
Comércio LTDA. a limited company duly organized and existing under the laws of
Brazil, its successors and assigns (together the "Makers" and each a “Maker”)
hereby promise to pay to the order of Bass Point Capital LLC, or its successors
or assigns ("Payee"), the principal amount of TWENTY-FIVE THOUSAND DOLLARS
($25,000.00), together with interest on the principal balance outstanding
hereunder, from (and including) the date hereof until (but not including) the
date of payment, at the interest rate specified below, in accordance with the
following terms and conditions:

 

1. Stated Interest Rate. Except as provided in Section 2 below, the unpaid
principal balance from day to day outstanding hereunder shall bear interest at a
rate per annum equal to the five percent (5%) (the “stated Interest Rate”)
calculated on the basis of the actual days elapsed but computed as if each year
consisted of 360 days. For purposes of this Note, the “Prime Rate” means the
variable rate of interest per annum established from time to time by Payee’s
financial institution as its prime rate evidenced by the recording thereof after
its announcement in such internal publication or publications as it may
designate.

 

2.                  Payments. All unpaid principal and accrued but unpaid
interest thereon and all other amounts payable hereunder shall be due and
payable on October 1, 2013.

3.                  Prepayment. Maker may prepay all or any portion of the
interest and the unpaid principal balance of this Note at any time, or from time
to time, without penalty or premium.

4.                  Application and Place of Payments. Payments received by
Payee with respect to the indebtedness evidenced hereby shall be applied in such
order and manner as Payee in its sole and absolute discretion may elect. Unless
Payee otherwise elects, payments received by Payee shall be applied first to
accrued and unpaid interest, next to the principal balance then outstanding
hereunder, and the remainder to Additional Sums (as hereinafter defined) or
other costs or added charges provided for in this Note. Payments hereunder shall
be made at the address for Payee first set forth above or at such other address
as Payee may specify to Maker in writing.

5.                  Events of Default; Acceleration. The occurrence of any one
or more of the following events shall constitute an "Event of Default"
hereunder, and upon such Event of Default, the entire principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, at the election of Payee, shall become immediately due and
payable, without any notice to Maker, provided that in the case of any of the
Events of Default in paragraphs (b), (c) or (d) below, the remainder of the debt
evidenced hereby shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Maker:

a.Nonpayment of principal, interest, or other amounts when the same shall become
due and payable hereunder, and Maker does not cure such failure to pay within
three days after the date such payment is due; or

 

 

b.The failure of Maker to comply with any provision of this Note; or

c.The dissolution, winding-up, liquidation or termination of the existence of
Maker or the sale or disposition of substantially all of the assets of Maker's
business; or

d.The making by Maker of an assignment for the benefit of its creditors; or

e.The appointment of a receiver for Maker or the involuntary filing against
Maker, which is not stayed or dismissed within 30 days of filing, or the
voluntary filing by Maker of a petition or application for relief under federal
bankruptcy law or any similar state or federal law.

6.                  Remedies. In an Event of Default, Payee shall be entitled to
any or all remedies as specified in the “Security Agreement” (Exhibit A) between
the Payee and Maker, dated August 30, 2013.

7.Contracted For Interest.

a.Maker agrees to pay an effective contracted for rate of interest equal to the
rate of interest resulting from all interest payable as provided in this Note,
plus the additional rate of interest resulting from the Additional Sums. The
Additional Sums shall consist of all fees, charges, goods, things in action, or
any other sums or things of value (other than interest payable as provided in
this Note) paid or payable by Maker, pursuant to this Note, that may be deemed
to be interest for the purpose of any law of the state of Delaware that may
limit the maximum amount of interest to be charged with respect to this lending
transaction. The Additional Sums shall be deemed to be interest for the purposes
of any such law only.

b.Maker understands and believes that this transaction complies with the usury
laws of the state of Delaware; however, if any interest or other charges in
connection with this transaction are ever determined to exceed the maximum
amount permitted by law, then Maker agrees that (i) the amount of interest or
charges payable pursuant to this transaction shall be reduced to the maximum
amount permitted by law; and (ii) any excess amount previously collected from
Maker in connection with this transaction, which exceeded the maximum amount
permitted by law, will be credited against the principal balance then
outstanding hereunder. If the outstanding principal balance hereunder has been
paid in full, the excess amount paid will be refunded to Maker.

8.                  Costs of Collection. Maker agrees to pay all costs of
collection, including, without limitation, attorneys' fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal, interest, or other
amount is not paid when due, or if at any time Payee should incur any attorneys'
fees in any proceeding under any federal bankruptcy law (or any similar state or
federal law) in connection with the obligations evidenced hereby. In the event
of any court proceeding, court costs and attorneys' fees shall be set by the
court and not by the jury and shall be included in any judgment obtained by
Payee.

9.                  No Waiver by Payee. Maker hereby waives presentment,
protest, notice of dishonor, and notice of acceleration of maturity. No failure
to accelerate the debt evidenced hereby by

 

 

reason of default hereunder, acceptance of a past-due installment, or other
indulgence granted from time to time shall be construed as a novation of this
Note or as a waiver of such right of acceleration or of the right of Payee
thereafter to insist upon strict compliance with the terms of this Note or to
prevent the exercise of such right of acceleration or any other right granted
hereunder or by applicable law. No extension of the time for payment of this
Note shall operate to release, discharge, modify, change or affect the original
liability of Maker under this Note, either in whole or in part, unless Payee
agrees otherwise in writing. Maker agrees to continue to remain bound for the
payment of principal, interest, and all other sums due under this Note
notwithstanding any changes by way of release, surrender, exchange,
modification, substitution of, failure to perfect or maintain perfection of any
security for this Note. No delay or failure of Payee in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude further exercise thereof.

10.              Governing Law. This Note shall be construed in accordance with
and governed by the laws of the state of Delaware without regard to the choice
of law rules of the Commonwealth of Massachusetts.

11.              Time of Essence. Time is of the essence of this Note and each
and every provision hereof.

12.              Conflicts; Inconsistency. In the event of any conflict or
inconsistency between the provisions of this Note and the provisions of any one
or more of the other documents executed in connection with this transaction, the
provisions of this Note shall govern and control to the extent necessary to
resolve such conflict or inconsistency.

13.              Amendments. No amendment, modification, change, waiver,
release, or discharge hereof and hereunder shall be effective unless evidenced
by an instrument in writing and signed by the party against whom enforcement is
sought.

14.              Severability. The invalidity of any provision of this Note or
portion of a provision shall not affect the validity of any other provision of
this Note or the remaining portion of the applicable provision.

15.              Binding Nature. The provisions of this Note shall be binding
upon and inure to the benefit of Maker and Payee and their respective heirs,
personal representatives, successors, and assigns, as applicable.

16.              Notices. All notices, requests, demands, and other
communications required or permitted under this Note shall be in writing and
shall be deemed to have been duly given, made, and received when delivered
against receipt, upon receipt of a facsimile transmission, or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:

If to Maker:

 

Themistocles Psomiadis

801 Brickell Avenue, Suite 900

Miami, FL 33131

 

with a copy to:

 

 

 

Alan T. Hawkins, Esq.

801 Brickell Avenue, Suite 900

Miami, FL 33131

 

Peter J. Gennuso, Esq.Thompson Hine LLP

335 Madison Avenue, 12th Floo

New York, NY 10017

 

Attention:

 

If to Payee:

 

 

Douglas H. Leighton

50 Commonwealth Ave., Suite 2

Boston, MA 02116

 

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this section for the giving of notice.

 

17.              Construction. Maker and Payee participated in the drafting of
this Note, and this document was reviewed by the respective legal counsel for
Maker and Payee. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Note. The language of this Note shall be construed
as a whole according to its fair meaning. The word "include(s)" means
"include(s), without limitation," and the word "including" means "including, but
not limited to." No inference in favor of, or against, Maker or Payee shall be
drawn from the fact that one party has drafted any portion hereof.

IN WITNESS WHEREOF, Maker has executed this Note as of the date first set forth
above.

BRAZIL INTERCATIVE MEDIA, INC.

 

 

By

Name: Themistocles Psomiadas

Title: Chief Executive Officer

 

 

  ESOTV BRAZIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO

COMÉRCIO LTDA.

 

 

By:____________________________________

Name: Dimas da Silva Bittencourt

Title: Administrator

 

 

 

 

 

 

EXHIBIT A

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made as of the 30th day of August,
2013 by and among Brazil Interactive Media, Inc., a Delaware limited liability
company, having a mailing address at 801 Brickell Ave., Suite 900, Miami, FL
33131 (“BIMI”) and EsoTV Brasil Promoção Publicidade Licenciamento e Comércio
Ltda., a limited company duly organized and existing under the laws of Brazil,
having its principal office at Rua Professor Edgard de Moraes, 534, Bairro
Centro, CEP 06502-165 - Santana de Parnaíba, São Paulo, Brazil, (EsoTV, together
with BIMI, the “Debtors” and each a “Debtor”), for the benefit and security of
Bass Point Capital LLC having a mailing address at 50 Commonwealth Ave., Suite
2, Boston, MA 02116 (“Bass” or the “Secured Party”).

WHEREAS, the Debtors have executed and delivered to Secured Party a promissory
note, including, without limitation, with an issuance date of August 30, 2013
(the “Note”) from the Debtors in favor of the Secured Party; and;

 

WHEREAS, the Debtor’s subsidiary, EsoTV has executed and delivered a Guaranty of
Payment and Performance (the "Guaranty") of certain obligations of the Debtors,
including all obligations of the Debtor under the Note; and

WHEREAS, the obligations of the Debtors under the Note are to be secured
pursuant to this Agreement; and

WHEREAS, the Note and this Security Agreement are part of a transaction
consisting of three investments for aggregate proceeds to the Debtors of
US$100,000 (the “Secured Note Transaction”).

NOW, THEREFORE, for and in consideration of any loan, advance or other financial
accommodation heretofore or hereafter made to or for the benefit of Debtor under
or in connection with the Notes or any other Finance Documents (as defined
below), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

CONSTRUCTION AND DEFINED TERMS

1.01          Article and Section Headings. Article and Section headings and
captions in this Agreement are for convenience only and shall not affect the
construction or interpretation of this Agreement. Unless otherwise expressly
stated in this Agreement, references in this Agreement to Sections shall be read
as Sections of this Agreement.

 

 

1.02          Schedules and Exhibits. The references in this Agreement to
specific Schedules and Exhibits shall be read as references to such specific
Schedules or Exhibits attached, or intended to be attached, to this Agreement
and any counterpart of this Agreement and regardless of whether they are in fact
attached to this Agreement, and including any amendments, supplements and
replacements to such Schedules and Exhibits from time to time.

1.03          Defined Terms. The following terms used in this Agreement shall
have the following meanings:

“Collateral” means, with respect to Debtor and EsoTV, all of the accounts
receivables which a security interest is granted hereunder.

“Equity Interest” With respect to any Person, any ownership interest in such
Person, including shares, partnership interests, joint venture interests,
membership interests, limited liability company interests, unit interests and
any other equity or ownership interests of any kind, and any subscriptions,
options, warrants, commitments, purchase rights, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or for securities convertible into,
any shares, partnership interests, joint venture interests, membership
interests, limited liability company interests, and any other equity or
ownership interests in such Person.

“Finance Documents” mean, collectively, the Note, the Guaranty, and any other
documents or agreements executed in connection therewith or herewith and
pertaining to the Secured Obligations.

 

“Person” Any natural person, corporation, limited liability company,
partnership, joint venture, entity, association, joint-stock company, trust or
unincorporated organization and any Governmental Authority, including any
receiver, debtor-in-possession, trustee, custodian, conservator, or liquidator.

“Secured Obligations” All indebtedness, liabilities and obligations which are
now or may at any time hereafter be due, owing or incurred in any manner
whatsoever to Secured Party by Debtor, whether under this Agreement, the Note,
the Guaranty or any other Finance Document, in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent,
whether at stated maturity, by acceleration or otherwise (including, without
limitation, the payment of interest and other amounts which would accrue and
become due but for the filing of a petition in bankruptcy or the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §
362(a)), including, without limitation, all charges, fees, expenses,
commissions, reimbursements, premiums, indemnities and other payments related to
or in respect of such obligations.

 

ARTICLE II

 

 



SECURITY INTEREST; PERFECTION

2.01          Security Interest. To secure the full and timely payment,
performance and satisfaction of the Secured Obligations, Debtor hereby
collaterally assigns to Secured Party, and grants Secured Party a security
interest in, all of such Debtor’s accounts receivable, whether now owned or
hereafter existing or acquired

2.02          Perfection by Possession. Debtor represents and warrants that the
security interests granted pursuant to the Secured Note Transaction is first and
prior security interest in and to all of the Collateral. If Collateral is of a
type as to which it is necessary, desirable, or advisable, as determined by
Secured Party, for Secured Party to take possession of such Collateral in order
to protect, perfect, or maintain the first priority of Secured Party’s security
interest or other Lien (subject only to Permitted Security) in such (or any
other) Collateral, then, promptly upon Secured Party’s request, Debtor shall
deliver such Collateral to Secured Party.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Debtor makes the following representations and warranties to Secured Party,
which shall each be continuing and in effect at all times, and Secured Party
shall be entitled to rely upon the truth, accuracy, and completeness of the
following representations and warranties without regard to any other information
that may be now or hereafter known by or disclosed to Secured Party or any of
Secured Party’s directors, officers, employees, agents, attorneys or other
advisors:

3.01          Each Debtor’s Name and Identification Number. The name of each
Debtor set forth on the first page and the signature page of this Agreement is
such Debtor’s correct and complete legal name. The mailing address for each
Debtor in this Agreement is such Debtor’s mailing address.

3.02          Collateral. (a) No financing statement covering any of such
Debtor’s rights in the Collateral is on file in any public office; (b) Secured
Party’s security interest in the Collateral is a first priority perfected
security interest, subject to no Liens; (c) each Debtor is and will be the
lawful owner of all Collateral, free of all liens, claims, security interests
and encumbrances whatsoever, with full power and authority to execute this
Agreement and perform such Debtor's obligations hereunder, and to subject the
Collateral to the security interest hereunder and (d) all information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Debtor to the
Secured Party is and will be true and correct in all material respects as of the
date furnished.

3.03          Authorization and No Conflicts. (a) (i) BIMI is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation as listed on the

 

 

first page of this Agreement; and (ii) EsoTV is a limited liability company duly
organized, validly existing and in good standing under the laws of its country
of incorporation as listed on the first page of this Agreement; (b) the
execution and delivery of this Agreement and the performance by each Debtor of
its obligations hereunder are within such Debtor's corporate powers, have been
duly authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law or of the articles of
incorporation or by-laws of each Debtor or of any material agreement, indenture,
instrument or other document, or any material judgment, order or decree, which
is binding upon each Debtor; and (c) this Agreement is a legal, valid and
binding obligation of each Debtor, enforceable in accordance with its terms,
except that the enforceability of this Agreement may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

3.04          Tangible Collateral. Schedule 3.04 hereto contains a complete
listing of such Debtor’s tangible Collateral located with any bailee,
warehousemen or other third parties and all of such Debtor’s Collateral which is
subject to certificate of title statutes.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

Debtor covenants and agrees to the following:

4.01          Account Debtors. The Secured Party may, at any time that an Event
of Default exists, whether before or after any revocation of such power and
authority or the maturity of any of the Secured Obligations, notify an Account
Debtor or other Person obligated on Collateral to make payment or otherwise
render performance to or for the benefit of the Secured Party and enforce, by
suit or otherwise the obligations of an Account Debtor or other Person obligated
on Collateral and exercise the rights of such Debtor with respect to the
obligation of the Account Debtor or other Person obligated on Collateral to make
payment or otherwise render performance to such Debtor, and with respect to any
property that secures the obligations of the Account Debtor or other Person
obligated on the Collateral. In connection with exercise of such rights and
remedies, the Secured Party may surrender, release or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby. Upon
the request of the Secured Party during the existence of an Event of Default,
Debtor will, at its own expense, notify any or all parties obligated on any of
the Collateral to make payment to the Secured Party of any amounts due or to
become due thereunder. Upon request by the Secured Party during the existence of
an Event of Default, Debtor will forthwith, upon receipt, transmit and deliver
to the Secured Party, in the form received, all cash, checks, drafts and other
instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Secured Party) which may be
received by such Debtor at any time in full or partial payment or otherwise as
proceeds of any of the Collateral. Except as the Secured Party may otherwise
consent in

 

 

writing, any such items which may be so received by Debtor will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the Secured
Party until delivery is made to the Secured Party. Debtor will comply with the
terms and conditions of any consent given by the Secured Party pursuant to the
foregoing sentence.

4.02          Additional Covenants. each Debtor:

(a) will, at the Secured Party’s request, at any time and from time to time,
execute and deliver to the Secured Party such financing statements, amendments
and other documents and do such acts as the Secured Party deems necessary in
order to establish and maintain valid, attached and perfected first priority
security interests in the Collateral in favor of the Secured Party, free and
clear of all Liens and claims and rights of third parties whatsoever; Debtor
hereby irrevocably authorizes the Secured Party at any time, and from time to
time, to file in any jurisdiction any initial financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Debtor or words of similar effect or (y) as being of an equal or lesser scope or
with greater detail;

(c) will keep its records concerning the Collateral in such a manner as will
enable the Secured Party or its designees to determine at any time the status of
the Collateral;

(d) will furnish the Secured Party such information concerning such Debtor, the
Collateral and the Account Debtors as the Secured Party may from time to time
reasonably request;

(e) will permit the Secured Party and its designees, from time to time, on
reasonable notice and at reasonable times and intervals during normal business
hours (or at any time without notice during the existence of an Event of
Default) to inspect such Debtor's Collateral, and to inspect, audit and make
copies of and extracts from all records and other papers in the possession of
such Debtor pertaining to the Collateral and the Account Debtors, and will, upon
request of the Secured Party during the existence of an Event of Default,
deliver to the Secured Party all of such records and papers;

(f) will, upon request of the Secured Party, stamp on its records concerning the
Collateral, and add on all Chattel Paper and Instruments constituting a portion
of the Collateral, a notation, in form satisfactory to the Secured Party, of the
security interest of the Secured Party hereunder;

(l) will take all steps reasonably necessary to protect, preserve and maintain
all of its rights in the Collateral and will keep all of the tangible Collateral
in the United States;

(m) will promptly notify the Secured Party in writing upon acquiring or
otherwise obtaining any Collateral after the date hereofwill promptly execute
such other documents, and do such other acts or things deemed appropriate by the
Secured Party to confer upon the Secured Party control with respect to such
Collateral;

 

 

(o) promptly notify the Secured Party in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof and, upon the request of the
Secured Party, will promptly execute such other documents, and do such other
acts or things deemed appropriate by the Secured Party to deliver to the Secured
Party possession of such Documents which are negotiable and Instruments, and,
with respect to nonnegotiable Documents, to have such nonnegotiable Documents
issued in the name of the Secured Party;

(p) promptly notify the Secured Party in writing upon incurring or otherwise
obtaining a commercial tort claim after the date hereof against any third party,
and, upon the request of the Secured Party, will promptly enter into an
amendment to this Agreement, and do such other acts or things deemed appropriate
by the Secured Party to give the Secured Party a security interest in such
commercial tort claim; and

(q) further agrees to take other action reasonably requested by the Secured
Party to insure the attachment, perfection and first priority of, and the
ability of the Secured Party to enforce, the security interests in any and all
of the Collateral including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
,to the extent, if any, that the Debtor’s signature thereon is required
therefor, (ii) complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of the Secured
Party to enforce, the security interests in such Collateral, (iii) obtaining
governmental and other third party consents and approvals, including without
limitation any consent of any licensor, lessor or other Person obligated on
Collateral, (iv) obtaining waivers from mortgagees and landlords in form and
substance satisfactory to the Secured Party, and (v) taking all actions required
in effect from time to time or by other law, as applicable in any relevant UCC
jurisdiction, or by other law as applicable in any foreign jurisdiction.

4.03          Taxes, Assessments, Charges, and Other Impositions. Debtor shall
pay and discharge promptly, on or before the date due, all taxes, assessments,
charges, and other impositions imposed by any governmental authority on Debtor,
or on the Collateral, relating to the ownership or use of the Collateral, or
relating to any sale, lease, license or other disposition of the Collateral;
provided, however, Debtor shall not be required to pay or discharge, or to cause
to be paid or discharged, any such tax, assessment, charge, or other imposition
so long as (a) the validity of such tax, assessment, charge or other imposition
is being contested in good faith by Debtor by appropriate proceedings.

4.04          Notice of Lien Proceeding. Debtor shall give Secured Party
immediate written notice of the threat by any Person to commence any proceedings
on a material portion of the Collateral or any other lien proceeding.

ARTICLE V

 

 



NEGATIVE COVENANTS

Debtor covenants and agrees to the following:

5.01          Identity. Each Debtor shall not change such Debtor’s name or
corporate structure. If Debtor is organized solely under the law of a single
state or the United States and as to which the state or the United States must
maintain a public record showing the organization to have been organized, Debtor
shall not organize under the laws of another jurisdiction.

5.02          Liens. Debtor shall not create, incur, assume or suffer to exist
any Liens upon any Collateral of Debtor other than Permitted Liens.

ARTICLE VI

EVENT OF DEFAULT; ENFORCEMENT OF SECURITY INTEREST

6.01          Any one or more of the following events (regardless of the reason
therefor) shall constitute an "Event of Default" hereunder:

Any default or event of default shall occur under the Note or any other Finance
Documents.

 

The Secured Party shall fail to have an enforceable first priority lien on and
security interest in the Collateral.

 

A Debtor files a bankruptcy petition, a bankruptcy petition is filed against
Debtor which remains undismissed or unstayed for 30 consecutive days, or Debtor
makes a general assignment for the benefit of creditors.

 

6.02          Right to Enforce Claim; Secured Party in Possession or Control.

(a)                Upon the occurrence of an Event of Default and during the
continuance thereof, and in addition to such other rights and remedies as
Secured Party may have under other provisions of this Agreement or any other
Finance Document, or under common or statutory law, Secured Party may reduce a
claim to judgment, foreclose, or otherwise enforce the claim, security interest,
or agricultural lien by any available judicial procedure, and if the Collateral
is Documents, Secured Party may proceed either as to the Documents or as to the
Goods the Documents cover.

(b)               If Secured Party has possession of Collateral, (i) reasonable
expenses, including the cost of insurance and payment of taxes or other charges,
incurred in the custody, preservation, use, or operation of the Collateral are
chargeable to Debtor and are secured by the Collateral, (ii) the risk of
accidental loss or damage is upon Debtor to the extent of a deficiency in any
effective insurance coverage, (iii) Secured Party shall keep

 

 

the Collateral identifiable, but fungible Collateral may be commingled, and (iv)
Secured Party may use or operate the Collateral (A) for the purpose of
preserving the Collateral or its value, or (B) as permitted by an order of a
court having competent jurisdiction, or (C) for the purpose of transporting the
Collateral, or (D) for the purposes of demonstrating the use or operation of the
Collateral.

6.03          Collection and Enforcement. After the occurrence of an Event of
Default and during the continuance thereof (in accordance with the Facilities
Agreement), Secured Party may:

(a)                notify any Account Debtor or other Person obligated on
Collateral to make payment or otherwise render performance to or for the benefit
of Secured Party;

(b)               take any Proceeds to which Secured Party is entitled to;

(c)                enforce the obligations of Debtor or other Person obligated
on Collateral and exercise the rights of Debtor with respect to the obligations
of the Debtor or other Person obligated on Collateral to make payment or
otherwise render performance to Debtor, and with respect to any property that
secures the obligations of the Debtor or other Person obligated on the
Collateral;

 

6.04          Possession of Collateral.

(a)                After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may require Debtor to assemble the Collateral
and make the Collateral available to Secured Party at a place designated by
Secured Party which is reasonably convenient to Secured Party and Debtor. If
Secured Party requires Debtor to assemble the Collateral and make the Collateral
available to Secured Party, as described in the preceding sentence, Debtor shall
do so promptly, and in any event within ten (10) days after Secured Party gives
Debtor a notice requesting Debtor to assemble the Collateral and make the
Collateral available to Secured Party at the place designated by Secured Party.
Without limiting Secured Party’s right to designate any place which is
reasonably convenient to Debtor for making Collateral available to Secured
Party, Debtor agrees that any place designated by Secured Party and located
within one hundred (100) miles of any place where Debtor stores, uses, sells,
leases, licenses, or maintains Collateral in the ordinary course of Debtor’s
business shall be conclusively deemed to be a place reasonably convenient to
Debtor for making the Collateral available to Secured Party.

(b)               After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may, pursuant to judicial process, or without
judicial process if Secured Party proceeds without breach of peace, (1) take
possession of the Collateral and, (2) without removal, render Equipment unusable
and dispose of Collateral on Debtor’s premises.

 

 

6.05          Disposition of Collateral.

(a)                After the occurrence of an Event of Default and during the
continuance thereof, Secured Party may sell, lease, license, or otherwise
dispose of any or all of the Collateral in its present condition or following
any commercially reasonable preparation or processing.

(b)               Secured Party may dispose of Collateral by public or private
proceedings, by one or more contracts, as a unit or in parcels, and at any time
and place and on any terms.

(c)                Secured Party may purchase Collateral (1) at a public
disposition or (2) if the Collateral is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations, at a private disposition.

(d)               A contract for sale, lease, license, or other disposition
includes the warranties relating to title, possession, quiet enjoyment, and the
like which by operation of law accompany a voluntary disposition of property of
the kind subject to the contract; provided, however, Secured Party may disclaim
or modify such warranties (1) in a manner that would be effective to disclaim or
modify the warranties in a voluntary disposition of property of the kind subject
to the contract of disposition, or (2) by communicating to the purchaser a
Record evidencing the contract for disposition and including an express
disclaimer or modification of the warranties, and provided further that a Record
is sufficient to disclaim such warranties if such Record indicates “There is no
warranty relating to title, possession, quiet enjoyment, or the like in this
disposition” or uses words of similar import.

(e)                Prior to a disposition of Collateral, Secured Party shall
give Debtor, and any other parties required to receive notice under applicable
laws and regulations.

6.06          Additional Provisions Regarding Sales and Other Dispositions. In
the event that Secured Party shall sell or otherwise dispose of the Collateral,
or any part thereof in accordance with this Agreement, the following additional
provisions shall be applicable to such sale or other disposition:

(a)                Such sale or other disposition may be at public or private
sale (or at any broker’s board or on any securities exchange) for cash, upon
credit or for future delivery as Secured Party shall deem appropriate. Secured
Party shall be authorized at any such sale (if Secured Party deems it advisable
to do so with regard to any type or item of Collateral) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Collateral for their own use (or for their own account
for investment, as applicable) and not with a view to the distribution or sale
thereof, and upon consummation of any such sale, Secured Party shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of Debtor, and Debtor
hereby waives (to the extent

 

 

permitted by law) all rights of redemption, stay and appraisal which Debtor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Secured Party shall give Debtor at least ten (10)
days’ written notice (which Debtor agrees is reasonable notice) of Secured
Party’s intention to make any sale of Collateral owned by Debtor. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Secured Party may
fix and state in the notice of such sale, and Secured Party shall not be
obligated to make any sale of any Collateral if Secured Party shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given, and Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice to Debtor or anyone else, be made at the time and place
to which the same was so adjourned.

(b)               In case any sale of all or any part of the Collateral is made
on credit or for future delivery, the Collateral so sold may be retained by
Secured Party until the sale price is paid by the purchaser or purchasers
thereof, but Secured Party shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for Collateral so sold
and, in case of any such failure, such of the Collateral may be sold again upon
notice to Debtor as set forth in this Section.

(c)                At any public sale, Secured Party may bid for or purchase,
free (to the extent permitted by law) from any right of redemption, stay or
appraisal on the part of Debtor (all said rights being also hereby waived and
released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to Secured Party from Debtor as a credit against the purchase
price, and Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to Debtor
therefor.

(d)               For purposes of any sale of Collateral in accordance with this
Agreement, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof. Secured Party shall be free to carry out
such sale pursuant to such agreement, and Debtor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after Secured Party shall have entered into such an agreement, all
Events of Default shall have been remedied and the Secured Obligations paid in
full.

(e)                Upon any sale of Collateral by Secured Party (including a
sale pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of Secured Party or of the officer making the sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
being sold, and such purchaser or purchasers shall not be

 

 

obligated to see to the application of any part of the purchase money paid over
to Secured Party or such officer or be answerable in any way for the
misapplication thereof.

ARTICLE VII



POWER OF ATTORNEY

7.01          Power of Attorney; Collections by Secured Party.

(a)                Debtor hereby appoints Secured Party as Debtor’s
attorney-in-fact, with power of substitution, which appointment is irrevocable
and coupled with an interest, to do each of the following in the name of Debtor
or in the name of Secured Party or otherwise, for the use and benefit of Secured
Party, but at the cost and expense of Debtor, and with or without notice to
Debtor: (i) notify the Account Debtors and insurers to make payments directly to
Secured Party, and to take control of the cash and non-cash Proceeds of any
Collateral or insurance; (ii) renew, extend or compromise any of the Collateral
or deal with the same as Secured Party may deem advisable; (iii) release,
exchange, substitute, or surrender all or any part of the Collateral;
(iv) remove from Debtor’s places of business all Collateral Records without cost
or expense to Secured Party; (v) make such use of Debtor’s places of business as
may be reasonably necessary to administer, control and collect the Collateral;
(vi) repair, alter or supply Goods, if any, necessary to fulfill in whole or in
part the purchase order or similar order of any Account Debtor; (vii) demand,
collect, give receipt for, and give renewals, extensions, discharges and
releases of any of the Collateral; (viii) institute and prosecute legal and
equitable proceedings to enforce collection of, or realize upon, any of the
Collateral; (ix) settle, renew, extend, compromise, compound, exchange or adjust
claims with respect to any of the Collateral or any legal proceedings brought
with respect thereto; (x) indorse the name of Debtor upon any item of payment
relating to the Collateral or upon any proof of claim in bankruptcy against any
Collateral; and (xi) institute and prosecute legal and equitable proceedings to
reclaim any of the Goods sold to any Account Debtor obligated on an Account at a
time when such Account Debtor was insolvent. Secured Party agrees that it shall
not exercise any power or authority granted under this power of attorney unless
an Event of Default has occurred and is continuing. The foregoing power of
attorney is in addition to any other power of attorney that may be granted to
Secured Party under any Finance Document.

(b)               NONE OF SECURED PARTY OR ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO DEBTOR FOR ANY ACT
OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VIII

 

 



GENERAL PROVISIONS

8.01          Remedies Cumulative. Upon the occurrence and during the
continuance of any Event of Default, and in addition to such other rights and
remedies as Secured Party may have under other provisions of this Agreement or
any other Finance Document, Secured Party may exercise any one or more of its
rights and remedies under common or statutory law. No failure or delay on the
part of Secured Party in exercising any right, power or privilege hereunder or
under any other Finance Document and no course of dealing between Debtor or any
other Obligor or other Person and Secured Party shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Finance Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies which Secured Party would
otherwise have and may be exercised simultaneously. No notice to or demand on
Debtor in any case shall entitle Debtor or any other obligor or any other Person
to any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of Secured Party to any other or further
action in any circumstances without notice or demand.

ARTICLE IX 

Miscellaneous

9.01          Each of the Debtors agrees to pay all expenses, including
reasonable attorney's fees and charges (including time charges of attorneys who
are employees of Secured Party) paid or incurred by Secured Party in endeavoring
to collect the Secured Obligations of such Debtor, or any part thereof, and in
enforcing this Agreement against such Debtor, and such obligations will
themselves be Secured Obligations.

9.02          No delay on the part of Secured Party in the exercise of any right
or remedy shall operate as a waiver thereof, and no single or partial exercise
by Secured Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

9.03          This Security Agreement shall remain in full force and effect
until all Secured Obligations have been paid in full. If at any time all or any
part of any payment theretofore applied by the Secured Party to any of the
Secured Obligations is or must be rescinded or returned by the Secured Party for
any reason whatsoever (including the insolvency, bankruptcy or reorganization of
Debtor), such Secured Obligations shall, for the purposes of this Agreement, to
the extent that such payment is or must be rescinded or returned, be deemed to
have continued in existence, notwithstanding such application by the Secured
Party, and this Agreement shall continue to be effective or be reinstated, as
the case may be, as to such Secured Obligations, all as though such application
by the Secured Party had not been made.

 

 

9.04          The rights and privileges of Secured Party hereunder shall inure
to the benefit of its successors and assigns.

9.05          Secured Party’s Rights to Release Obligors; etc. Secured Party may
take or release other security, may release any party primarily or secondarily
liable for any Secured Obligations or other indebtedness to Secured Party, may
grant extensions, renewals or indulgences with respect to such Secured
Obligations or other indebtedness and may apply any other security therefor held
by Secured Party to the satisfaction of such Secured Obligations or other
indebtedness, all without prejudice to any of Secured Party’s rights under this
Agreement.

9.06          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon delivery, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided a
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) day after deposit with a
nationally recognized overnight delivery service, so long as it is properly
addressed. The addresses and facsimile numbers for such communications shall be:

If to Debtor:

 

Brazil Interactive Media, Inc.
Themistocles Psomiadas

801 Brickell Ave., Suite 900

Miami, FL 33131
Telephone: (305) 789-6621



 

If to the Secured Party:

 

Bass Point Capital LLC

Douglas H. Leighton

50 Commonwealth Ave., Suite 2

Boston, MA 02116

Telephone: (617) 301-4701



 

9.07          Term. The term of this Agreement shall commence with the date of
this Agreement and shall continue in full force and effect and be binding upon
Debtor until all Secured Obligations of Debtor to Secured Party shall have been
fully paid and satisfied and Secured Party shall have given Debtor written
notice of the termination of this Agreement (excluding provisions that by their
terms survive termination of other provisions of this Agreement or survive the
termination of the security interest created under this Agreement). Secured
Party shall not be obligated to give Debtor written notice of termination of
this Agreement, or to terminate any financing statements or other Lien Notices,
until all Secured

 

 

Obligations of Debtor to Secured Party shall have been fully paid and satisfied
and there is no commitment on the part of Secured Party to make an advance,
incur an obligation or otherwise give value, and Debtor shall have given Secured
Party a written demand requesting the termination of this Agreement and any
financing statements at which time Secured Party shall execute and deliver such
documents, at Debtor’s expense, as are necessary to release Secured Party’s
liens in the Collateral. Notwithstanding anything to the contrary in this
Agreement or any other Finance Documents, this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any amount
received by Secured Party in respect of the Secured Obligations is rescinded or
must otherwise be restored or returned by Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Debtor or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for, Debtor or any substantial part of Debtor’s assets, or otherwise, all as
though such payments had not been made.

9.08          Further Assurances. Debtor shall execute and deliver to Secured
Party such further assurances and take such other further actions as Secured
Party may from time to time request to further the intent and purpose of this
Agreement and to maintain and protect the rights and remedies intended to be
created in favor of Secured Party under this Agreement.

9.09          Amendments, Waivers and Consents; Successors and Assigns. Neither
this Agreement nor any other Finance Document nor any of the terms hereof or
thereof may be amended, modified, changed, waived, discharged or terminated, nor
shall any consent be given, unless such amendment, modification, change, waiver,
discharge, termination or consent is in writing signed by Secured Party and
Debtor. This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been fully paid and satisfied and this Agreement has been
terminated, (ii) be binding upon Debtor and its successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and Secured Party’s successors, transferees and
assigns. This Agreement may not be assigned by Debtor without prior written
consent of Secured Party, which consent may be withheld in Secured Party’s sole
discretion.

9.10          Entire Agreement. This Agreement and any other Finance Documents
are a complete and exclusive expression of all the terms of the matters
expressed therein, and all prior agreements, statements, and representations,
whether written or oral, which relate thereto in any way are hereby superseded
and shall be given no force and effect. No promise, inducement, or
representation has been made to Debtor which relates in any way to the matters
expressed in this Agreement and in any other Finance Documents, other than what
is expressly stated herein and in such Finance Documents.

9.11          No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event of any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

9.12          Governing Law. This Agreement and all related instruments and
documents and the rights and obligations of the parties hereunder and thereunder
shall, in all respects, be

 

 

governed by, and construed in accordance with, the internal laws of the State of
Delaware, without regard to conflicts of law principles, regardless of the
location of the Collateral, excepting, however, that the Uniform Commercial Code
(or decisional law) of a jurisdiction other than the State of Delaware may
provide the method of perfection, the effect of perfection or non-perfection, or
the priority of liens and security interests created under this Agreement.

9.13          DISPUTES SUBJECT TO ARBITRATION. The parties to this Agreement
will submit all disputes arising under it to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(“AAA”). The arbitrator shall be selected by application of the rules of the
AAA, or by mutual agreement of the parties, except that such arbitrator shall be
an attorney admitted to practice law in the Commonwealth of Massachusetts. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing in this section shall limit the Secured
Party’s right to obtain an injunction for a breach of this Agreement from a
court of law.

9.14          Severability. Any provision of this Agreement, or of any other
Finance Document, that is prohibited by, or unenforceable under, the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction. To the extent permitted by applicable law, Debtor hereby
waives any provision of law which renders any provision of this Agreement or any
other Finance Document prohibited or unenforceable in any respect.

9.15          Counterparts. This Agreement may be executed in counterparts and
each shall be effective as an original, and a photocopy, facsimile or telecopy
of this executed Agreement shall be effective as an original. In making proof of
this Agreement, it shall not be necessary to produce more than one counterpart,
photocopy, facsimile, or telecopy of this executed Agreement.

9.16          Time. Time is of the essence of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Debtor has
executed this Agreement as of the date first above written.

   

 

DEBTORS:

 

BRAZIL INTERACTIVE MEDIA, INC.

 

By:

Name: Themosticles Psomiadas

Title: CEO

 

 

 

DEBTOR:

 

 

GYRUS NORTH AMERICAN SALES CORPORATION

 

By::

Name:

Title:

 

   

ESOTV BRASIL PROMOÇÃO PUBLICIDADE LICENCIAMENTO E COMÉRCIO LTDA.

 

By:_______________________________

Name: Dimas da Silva Bittencourt

Title: Administrator

                 

SECURED PARTY:

 

BASS POINT CAPITAL LLC

 

 

By::

Name: Douglas Leighton

Title: Managing Member

                 

 

 

 

   

 

 

 